Exhibit 10.5 WRITTEN CONSENT AND VOTING AGREEMENT This WRITTEN CONSENT AND VOTING AGREEMENT (this “ Agreement ”) is entered into as of June 5, 2013, by and among Media General, Inc., a Virginia corporation (“ General ”), and each of the Persons whose names are set forth on the signature pages hereto under the caption “Equityholders” (each individually an “ Equityholder ” and, collectively, the “ Equityholders ”), and, solely with respect to Articles VI-IX , New Young Broadcasting Holding Co., Inc., a Delaware Corporation (“ Phoenix ”), and solely with respect to the Articles VI, VIII and IX , the Secretary of Phoenix (the “ Warrant Agent ”). W I T N E S S E T H: WHEREAS, as of the date of this Agreement, each Equityholder owns (i) the number of shares of Class A Common Stock, par value $0.01 per share (the “ Phoenix Class A Common Stock ”), of Phoenix, and (ii) the number of shares of Class B Common Stock, par value $0.01 per share (the “ Phoenix Class B Common Stock ”) of Phoenix, in each case set forth opposite such Equityholder’s name on Schedule A attached hereto; WHEREAS, as of the date of this Agreement, each Equityholder owns Lender Warrants (as such term is defined in the Warrant Agreement) to purchase the number of shares of Phoenix Class A Common Stock (the “ Phoenix Warrants ”) set forth opposite each such Equityholder’s name on Schedule A attached hereto (the shares of Phoenix Class A Common Stock which are issuable upon exercise of such Phoenix Warrants being referred to herein as the “ Warrant Shares ”), which Phoenix Warrants were issued pursuant to the certain Lender Warrant Agreement, dated as of June 24, 2010, by and between Phoenix and the Warrant Agent (the “ Warrant Agreement ”); WHEREAS, as of the date of this Agreement, each Equityholder has registration rights in respect of its Phoenix Class A Common Stock and Warrant Shares pursuant to that certain Registration Rights Agreement, dated as of June 24, 2010, by and among Phoenix, the Equityholders and the other signatories thereto (the “ Phoenix Registration Rights Agreement ”); WHEREAS, concurrently herewith, General, General Merger Sub 1, Inc., a Virginia corporation and wholly-owned subsidiary of General (“
